NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 4 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YVONNE MARIE FORD,                              No.    17-55430

                Plaintiff-Appellant,            D.C. No.
                                                3:16-cv-00013-JLS-NLS
 v.

NANCY A. BERRYHILL, Acting                      MEMORANDUM*
Commissioner of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                           Submitted August 30, 2018**

Before:      LEAVY, TROTT, and SILVERMAN, Circuit Judges

      Yvonne Marie Ford appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Ford’s application for supplemental

security income under Title XVI of the Social Security Act. We review de novo,

Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014), and we reverse and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remand.

      Substantial evidence does not support the ALJ’s reasons for rejecting the

medical opinions of Drs. Sepulveda, Cabrejos, and Davis, Ford’s treating

psychiatrists. See Garrison, 759 F.3d at 1012 (requiring the ALJ to provide

specific and legitimate reasons supported by substantial evidence to reject the

opinions of treating physicians).

      First, over half of Ford’s mental status examinations found poor memory,

tangential and circumstantial thought process, or both. These examinations

examined as a whole do not support the ALJ’s finding that her mental status

examinations were “generally normal.”

      Second, Ford’s last job was to provide in-home support services to her

disabled daughter, a job that ended in August, 2011 because of Ford’s deteriorating

mental condition. Her daughter then entered residential care. Fourteen months

later, in October 2012, Ford asked Dr. Lauren Gannon to provide her with “a note

to say she can be her daughter’s conservator.” Dr. Gannon acceded to Ford’s

request because Ford appeared to Dr. Gannon to be “stable enough to do this.”

Accordingly, the doctor “wrote a letter stating this.” The record does not explain

what “this” was. The record is devoid of (1) an explanation of the type, duties, and

responsibilities of this conservatorship; (2) Dr. Gannon’s letter; and (3) whether or

not Ford became her daughter’s conservator. Moreover, the ALJ did not explain



                                          2                                   17-55430
why Ford’s request and her doctor’s response to it was evidence that Ford was

capable of full-time work. Nevertheless, the ALJ concluded that these

undeveloped facts served in part to undermine Ford’s treating psychiatrists’

opinions. We respectfully disagree. These sparse facts do not support the

inferences from them drawn by the ALJ. Thus, concluding that Ford’s conservator

request weighed against her psychiatrists’ opinions was error.

      Third, substantial evidence based on the record as a whole does not support

the ALJ’s conclusion that Ford’s symptoms improved with medication. Numerous

progress notes indicated that Ford’s medications were not adequately controlling

her symptoms, with some notes indicating that previously effective medication no

longer worked. See Garrison, 759 F.3d at 1017 (explaining that the ALJ errs in

relying on limited evidence of improvement when the record as a whole shows

ongoing waxing and waning of symptoms with no clear improvement overall).

      The ALJ erred in rejecting the opinion of Ms. Wang and Dr. Daroglou as to

Ford’s cognitive impairments. The ALJ’s reason for rejecting this opinion was

because it was “not supported by the objective medical evidence as discussed

above.” See Garrison, 759 F.3d at 1012 (requiring the ALJ to provide specific and

legitimate reasons supported by substantial evidence to reject the opinions of

treating or examining physicians). Because we conclude that the ALJ’s evaluation

of “the objective medical evidence” does not withstand scrutiny, this reason for



                                         3                                     17-55430
discounting Ms. Wang’s and Dr. Daroglov is equally defective.

      The ALJ discredited Ford’s testimony based in part because of what he

considered to be relatively “benign medical evidence.” We disagree with this

characterization of the record.

      Accordingly, on remand the ALJ shall reevaluate the medical opinions,

considering them in the context of the medical record as a whole. In evaluating the

medical opinions, the ALJ shall address the factors listed in 20 C.F.R. §

404.1527(c)(2)-(6). See Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir. 2017)

(concluding that failure to consider these factors “constitutes reversible legal

error.”). In addition, the ALJ shall revisit Ford’s credibility and his assessment of

Ford’s residual functional capacity in light of the revised evaluation of the import

of the medical evidence. The evidentiary record may be reopened as the ALJ

determines to be necessary to reconsider his decision.

      We do not consider any issues that are not specifically and distinctly raised

in Ford’s opening brief. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d
1155, 1161 n.2 (9th Cir. 2008).

      Because the record as a whole contains ambiguities and important factual

issues that have not been resolved, we remand for further administrative

proceedings. See Leon v. Berryhill, 880 F.3d 1041, 1047 (9th Cir. 2017)

(concluding that remand for an immediate award of benefits is not appropriate



                                          4                                        17-55430
when the record contains gaps and ambiguities that should be addressed by further

administrative proceedings).

      REVERSED and REMANDED.




                                        5                                  17-55430